Citation Nr: 0632909	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-43 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant submitted a timely application for 
nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1947 to June 
1949, and from June 1951 to June 1955.  He died in September 
1998.  The appellant in this case is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied entitlement to nonservice-connected 
burial benefits on the basis that a timely application was 
not received.  

As set forth below, the Board has determined that the 
appellant's application for nonservice-connected burial 
benefits was timely received.  Because the RO has not yet 
substantively developed or addressed the merits of the 
appellant's claim, the issue of entitlement to nonservice-
connected burial benefits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in September 1998 and was buried later 
that month.

2.  In June 1999, VA received the appellant's claim for non-
service-connected burial benefits.




CONCLUSION OF LAW

The appellant's application for nonservice-connected VA 
burial benefits was timely filed.  38 U.S.C.A. §§ 2302, 2304, 
2307 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the appellant under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159.  In light of the favorable decision below, it is clear 
that any deficiency in VA's VCAA notice or development action 
is harmless error at this juncture.  The appellant has not 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).  


Factual Background

The veteran's death certificate shows that he died in 
September 1998 from cardiac arrest due to coronary artery 
disease.  He was buried later that month.  At the time of his 
death, the veteran was in receipt of VA compensation for 
service-connected residuals of a fractured left mandible.  

In June 1999, the appellant submitted a completed VA Form 21-
534, Application for Dependency and Indemnity Compensation 
(DIC), Death Pension, and Accrued Benefits.  She did not 
submit a formal application for burial benefits.  In 
completing Part VI of the VA Form 21-534, however, the 
appellant indicated that in September 1998, she had paid 
$9,780 from her own funds for the veteran's last expenses.  

In February 2000, the RO notified the appellant that her 
claims of entitlement to DIC, death pension, and accrued 
benefits had been denied.  The RO made no reference to burial 
benefits.  The appellant did not appeal the RO's decision.  

In February 2003, the appellant again submitted a completed 
VA Form 21-534.  In the Remarks section of the application, 
she indicated that she felt she should receive reimbursement 
towards the veteran's funeral expenses, because she had not 
received such benefits at the time of the veteran's death.  

According to an October 2003 deferred rating decision, the RO 
interpreted the appellant's application as an informal claim 
for nonservice-connected burial benefits.  The RO forwarded 
her a VA Form 21-530, Application for Burial Benefits to 
complete.  

In December 2003, the appellant returned the completed 
Application for Burial Benefits, on which she indicated that 
she had paid $9050 from her own funds towards the veteran's 
final expenses.  

In January 2004, the RO denied the appellant's claim of 
entitlement to nonservice-connected burial benefits on the 
basis that her December 2003 application was not filed within 
two years of the veteran's burial in September 1998.

The appellant appealed the RO's decision, stating that she 
had completed all of the forms VA had provided to her in 
1998, and "anyone going over it would have known I had 
followed all instructions and if not would have let me 
known."  See January 2004 Notice of Disagreement.  She 
further argued that VA should have reviewed the information 
she had submitted in 1998 and advised her of all widow's 
benefits to which she was entitled.  
Applicable Law

VA will pay a certain amount toward a veteran's funeral and 
burial expenses if the veteran's death is not service-
connected.  38 U.S.C.A. § 2302 38 C.F.R. § 3.1600(b).  VA 
will also pay up to a certain amount for a plot or interment 
allowance when a veteran's death is not service-connected.  
38 C.F.R. § 3.1600(f).  However, a claim for such payments 
must be received within two years of the permanent burial or 
cremation of the body.  38 C.F.R. § 3.1601(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).


Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that the appellant submitted a timely 
claim for nonservice-connected burial benefits.  

The record shows that the veteran died and was buried in 
September 1998.  In June 1999, well within two years of his 
burial, the appellant submitted a completed VA Form 21-534 to 
the RO.  While this form is generally submitted for the 
purposes of applying for DIC and death pension, the appellant 
indicated on the form that she had paid $9,780 from her own 
funds for the veteran's funeral and burial.  

Given the criteria for entitlement to nonservice-connected 
burial benefits, and liberally construing the appellant's 
statements, the Board finds that the VA Form 21-534 included 
an informal claim for nonservice-connected burial benefits.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that 
VA must liberally construe all documents filed by a claimant 
in order to determine what claims have been filed).

As noted, upon receipt of an informal claim, if a formal 
claim has not been filed, an application form is to be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.  The one-year filing period does 
not begin to run until VA forwards a formal application form 
to the claimant.  See Quarles v. Derwinski, 3 Vet. App. 129, 
137 (1992); Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992).  

In this case, although the appellant had filed an informal 
claim for burial benefits in June 1999, the RO did not 
forward her an application form for the purpose of submitting 
a formal claim until October 2003.  As set forth above, the 
appellant returned that form promptly, in December 2003.  
Under 38 C.F.R. § 3.155, therefore, her formal application 
for nonservice-connected burial benefits must be considered 
as having been received in June 1999, within two years of the 
veteran's burial.  






ORDER

The appellant's application for VA nonservice-connected 
burial benefits was timely received.  To that extent, the 
appeal is granted.


REMAND

As set forth above, in the decision on appeal, the RO denied 
the appellant's claim for nonservice-connected burial 
benefits on the basis that such claim was not timely filed.  
In light of that determination, the RO did not consider the 
underlying merits of the appellant's claim, nor did the RO 
afford her the opportunity to submit the necessary supporting 
evidence, such as a statement of account and receipted bills.  
See 38 C.F.R. § 3.1601(b) (2006).  

In view of the foregoing, the Board is unable to render a 
decision and a remand is necessary.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2006) (regarding VA's 
duties to assist and notify a claimant); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board considers a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given the opportunity 
to submit evidence and argument, and, if not, whether the 
claimant has been prejudiced thereby).

To avoid prejudice to the appellant, the matter is REMANDED 
for the following actions:  

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act (VCAA) and its implementing 
regulations.
2.  After conducting the necessary 
development, the RO should readjudicate 
the appellant's timely claim for 
nonservice-connected burial benefits.  If 
the benefits sought on appeal remain 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


